DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 6, 8, 15, 16, 18 are objected to because of the following informalities:  
Claim 5, line 2, “.1” should change to –0.1--.  
Claim 6, line 4 and line 7, “.8” should change to –0.8--.  
Claim 8, line 8, “.85” should change to –0.85--.  
Claim 15, line 2, “.1” should change to –0.1--.  
Claim 16, line 4 and line 7, “.8” should change to –0.8--.  
Claim 18, line 8, “.85” should change to –0.85--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the examiner what is “a mean distance”? Is there an average of the greatest and least distances?
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to what a mean density. Is there an average of the greatest and least densities?
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of receiving, computing, selecting, creating, identifying, and providing determining fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of receiving, computing, selecting, creating, identifying, and providing determining is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible.
Claim 11 is similar to claim 1 but recites a system, rather than a method and the system include processing logic configured. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 
On the record before us, we are not persuaded that the hardware processors of claim 11 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-understood, routine, and conventional so as to impart subject matter eligibility to claim 11. 
Claim 19 is similar to claim 1 but recites a non-transitory electronic device readable medium having instructions stored thereon, wherein the instructions, when executed by one or more electronic devices to perform a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 
Dependent claims 2-10, 12-18, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph and the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, 11, and 19, none of the prior art of record teaches or suggests creating one or more clusters from the set of points based on a non-oriented normal value and a curvature value computed for each point of the first set of points; identifying a selected cluster of the one or more clusters as a circular shaped cluster;  identifying a plurality of inner edge points of the selected cluster; determining an ellipse that fits the plurality of inner edges points of the selected cluster; and determining an estimated z coordinate, an estimated y coordinate, and an estimated z coordinate of the 
Dimsdale (US 6,512,518) discloses an integrated system generates a model of a three-dimensional object. A scanning laser device scans the three-dimensional object and generates a point cloud. The points of the point cloud each indicate a location of a corresponding point on a surface of the object. A first model is generated, responsive to the point cloud, that generates a first model representing constituent geometric shapes of the object. A data file is generated, responsive to the first model, that can be inputted to a computer-aided design system. However, 518’ fails to teach or suggest creating one or more clusters from the set of points based on a non-oriented normal value and a curvature value computed for each point of the first set of points; identifying a selected cluster of the one or more clusters as a circular shaped cluster;  identifying a plurality of inner edge points of the selected cluster; determining an ellipse that fits the plurality of inner edges points of the selected cluster; and determining an estimated z coordinate, an estimated y coordinate, and an estimated z coordinate 
Becker et al. (US 2016/0073081) disclose a method for automatically generating a three-dimensional (3D) video of a scene by measuring and registering 3D coordinates at a first position and a second position of a 3D measuring device, the 3D video generated by combining two-dimensional images extracted at trajectory points along a trajectory path.  The data collected by a laser scanner is often referred to as point cloud data because the data, which is typically relatively dense, may resemble a cloud. The term point cloud is taken herein to mean a collection of 3D values associated with scanned objects. The elements of the point cloud may also include additional attributes such as gray-scale and color. The point cloud data may be used to produce 3D representations of the scene being scanned. Such representations may be viewed in a variety of ways, as discussed further hereinbelow. One way to represent point cloud data is to show it as a video such as a “fly-through” video in which an observer is shown a changing a two-dimensional (2D) display that produces the impression of the observer moving through space in three dimensions. Up until now such videos have been outside the control of the operator or separated from a preferred .
Morczinek et al. (US 2019/0155973) disclose a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to: receive aerial data having a plurality of points arranged in a pattern, wherein the aerial data is from a point cloud; provide an indication associated with each point from the plurality of points as an input to a machine learning model to classify each point from the plurality of points into a category from a plurality of categories; for each point from the plurality of points, identify a set of points from the plurality of points adjacent to that point in the pattern and having a common category from the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862